DISMISS and Opinion Filed August 20, 2021




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00477-CV

 CUSTOMER SERVICE QUALITY TRANSPORTATION, INC., Appellant
                          V.
                KEELEN JACKSON, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-08827

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Reichek
      Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), appellant has filed

an unopposed voluntary motion to dismiss this appeal.        See TEX. R. APP. P.

42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE

210477F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

CUSTOMER SERVICE QUALITY                   On Appeal from the 193rd Judicial
TRANSPORTATION, INC.,                      District Court, Dallas County, Texas
Appellant                                  Trial Court Cause No. DC-20-08827.
                                           Opinion delivered by Justice
No. 05-21-00477-CV        V.               Reichek, Justices Schenck and
                                           Carlyle participating.
KEELEN JACKSON, Appellee

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.

     We ORDER that each party bear its own costs of this appeal.


Judgment entered August 20, 2021.




                                     –2–